EXHIBIT 10.1

AGREEMENT

This AGREEMENT, dated as of December 27, 2016 (this “Agreement”), is by and
among Great Lakes Dredge & Dock Corporation, a Delaware corporation (the
“Company”), the entities and natural persons listed on Schedule A hereto
(collectively, the “Privet Group”) and their Affiliates (as defined below).

WHEREAS, the Company’s Board of Directors (the “Board”) intends to (i) increase
the size of the Board from seven (7) to eight (8) members by increasing the size
of the class of directors of the Board with a term expiring at the Company’s
2017 Annual Meeting of Shareholders (the “2017 Class”), (ii) appoint Ryan
Levenson (the “Nominee”) to fill the vacancy resulting from the increase in
Board size and (iii) have the 2017 Class automatically decrease to two members
as of the date of the Company’s 2017 Annual Meeting of Shareholders, and
the  Board shall use reasonable best efforts to cause the appointment at any
time prior to the six month anniversary of the date hereof of a new director who
has been recommended to the Board by the Nominating and Corporate Governance
Committee;

WHEREAS, on the date hereof the Privet Group Economically Owns (as defined
below) the interests in shares, each with a $0.0001 par value, of the Company’s
common stock (the “Common Stock”) specified on Schedule A of this Agreement; and

WHEREAS, the Company and the Privet Group have agreed that it is in their mutual
interest to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I

REPRESENTATIONS

SECTION 1.1             Authority; Binding Agreement.  (a)  The Company hereby
represents that this Agreement and the performance by the Company of its
obligations hereunder (i) has been duly authorized, executed and delivered by
the Company, and is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (ii) does not require the
approval of the shareholders of the Company and (iii) does not and will not
violate any law, any order of any court or other agency of government, the
charter of the Company or the bylaws of the Company, or any stock exchange rule
or regulation, or any provision of any indenture, agreement or other instrument
to which the Company or any of its properties or assets is or are bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

--------------------------------------------------------------------------------

 

(b)        Each member of the Privet Group represents and warrants that this
Agreement and the performance by such member of the Privet Group of its
obligations hereunder (i) has been duly authorized, executed and delivered by
the Privet Group and such member, and is a valid and binding obligation of such
member, enforceable against such member in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (ii)
does not require approval by any owners or holders of any equity interest in any
member of the Privet Group (except as has already been obtained) and (iii) does
not and will not violate any law, any order of any court or other agency of
government, the charter or other organizational documents of any member of the
Privet Group, as amended, or any provision of any agreement or other instrument
to which any member of the Privet Group or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument.

SECTION 1.2             Interests in Common Stock.  The members of the Privet
Group hereby represent and warrant to the Company that, as of the date hereof,
they and their Affiliates are, collectively, the Economic Owners of such number
of shares of Common Stock as is accurately and completely set forth (including,
without limitation, as to the form of ownership) on Schedule A hereto, and none
of the members of the Privet Group or any of their Affiliates Economically Own
any other securities of the Company or is party to any swap or hedging
transactions or other derivative agreements of any nature with respect to any
shares of Common Stock. At any time during the Standstill Period, the Privet
Group shall, upon written request of the Company (which request shall not be
made more than twice during any quarterly period), promptly (and no later than
five business days after the request is received) provide the Company with a
written report specifying the number of shares of Common Stock Economically
Owned, in the aggregate, by the Privet Group together with its Affiliates, as of
the close of business on the date immediately preceding the receipt of such
request.

SECTION 1.3             Defined Terms.  For purposes of this Agreement

(a) The term “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided, that the term “Affiliate” shall not include any portfolio or
operating company of the Privet Group for which all of the following conditions
are satisfied: (i) whose equity securities are registered under the Exchange Act
(or are publicly traded in a foreign jurisdiction), (ii) as to which the Privet
Group and its Affiliates own less than a majority of the total voting power of
all outstanding voting securities and do not have representatives or designees
who occupy a majority of the seats on the board of directors or other similar
governing body of such portfolio or operating company and do not otherwise
control (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act) such portfolio or operating company, and (iii) to which
no non-public information about the Company has been made available by the
Nominee or any member of the Privet Group or their Affiliates.  For purposes of
this Agreement, the Privet Group, on the one hand, and the Company, on the
other, shall not be deemed to be Affiliates of each other.

--------------------------------------------------------------------------------

 

(b) The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership”
shall have the same meanings as set forth in Rule 13d-3 (“Rule 13d-3”)
promulgated by the SEC under the Exchange Act.  The terms “Economic Owner,”
“Economically Own” and “Economic Ownership” shall have the same meanings as
“Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership” except that a
person will also be deemed to “Economically Own,” to be the “Economic Owner” and
to have “Economic Ownership” of (i) all shares of Common Stock which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including, without limitation,
pursuant to a cash settled call option or other derivative security, contract or
instrument in any way related to the price of shares of Common Stock.

(c) “Extraordinary Matter” means (i) any merger, consolidation, share exchange,
recapitalization, or other business combination, in each case as a result of
which the holders of the Common Stock of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (ii) any
sale of all or substantially all of the assets of the Company, in each case
referred to in (i) or (ii) that is subject to approval by the shareholders of
the Company, in each case outside the ordinary course of business and involving
the Company.  For the avoidance of doubt, “Extraordinary Matter” does not
include a proxy contest or consent solicitation with respect to the election of
directors.

(d) The “Standstill Period” means the period from the date of this Agreement
through the earliest of:

(1) (x) if Mr. Levenson is not elected at the 2017 Annual Meeting of
Shareholders of the Company, six months following the date of such 2017 Annual
Meeting and (y) if Mr. Levenson is elected to the Board at the 2017 Annual
Meeting of Shareholders of the Company, three months following the date on which
Mr. Levenson is no longer a member of the Board; or

(2) if the Company has materially breached this Agreement (including by failing
to appoint the Nominee to serve as a director of the Board with a term expiring
at the 2017 Annual Meeting in violation of this Agreement), the date that the
Privet Group delivers to the Company written notice of termination of the
Standstill Period specifying this Section 1.3(d)(2), provided that, if such
material breach can be cured, such notice will be effective and such termination
of the Standstill Period shall occur only if (A) such notice of termination is
delivered to the Company on or after the 10th calendar day following the receipt
by the Company of written notice from the Privet Group describing the Company’s
breach of this Agreement in reasonable detail and (B) the Company, at the time
of delivery of such notice of termination, has failed to cure such breach;
provided that the Privet Group is not then in material breach of the Agreement.

--------------------------------------------------------------------------------

 

ARTICLE II

COVENANTS

SECTION 2.1 Directors.  As promptly as practicable following the date hereof,
and in any event within four (4) business days hereof, the Company agrees that
the Board and all applicable committees of the Board shall take all actions
necessary to (i) increase the size of the Board from seven (7) to eight (8)
directors and (ii) appoint the Nominee as a director of the Company to serve on
the Board and to the Nominating and Corporate Governance Committee with a term
expiring at the 2017 Annual Meeting of Shareholders.  The size of the 2017 Class
shall be automatically reduced to two members as of the date of the Company’s
2017 Annual Meeting of Shareholders, and the Company and the Board shall use
reasonable best efforts to cause the appointment at any time prior to the six
month anniversary of the date hereof of a new director who has been recommended
to the Board by the Nominating and Corporate Governance Committee.  In addition,
the Company agrees that the Board and all applicable committees of the Board
(unless the Board determines in good faith that doing so would violate the
Board’s fiduciary duties under applicable law or unless there has been a
material breach of this Agreement by Privet Group, and so long as Mr. Levenson
has passed a background check in the manner reasonably satisfactory to the
Board) shall take all actions necessary to include the Nominee on the Company’s
slate of nominees for the election of directors at the 2017 Annual Meeting and
recommend and solicit proxies for the election of the Nominee at the 2017 Annual
Meeting in the same manner as for the other nominees nominated by the Board at
the 2017 Annual Meeting, subject to the terms and conditions of the following
paragraph.  If the Nominee is elected to serve as director at the 2017 Annual
Meeting then he should continue to serve on the Nominating and Governance
Committee of the Board.  The members of the Privet Group agree that the
Company’s and the Board’s obligations in this Section 2.1 shall terminate, and
the Nominee shall offer to the Board his resignation as a member of the Board
(and all committees thereof), at such time (the “Trigger Event Resignation
Date”) as the Privet Group’s aggregate Beneficial Ownership of Common Stock
decreases to less than (x) to the extent prior to the date of the 2017 Annual
Meeting of Shareholders, 5.00% of the outstanding shares of Common Stock and (y)
to the extent after the date of the 2017 Annual Meeting of Shareholders of the
Company, 3.50% of the outstanding shares of Common Stock.  By entering into this
Agreement, Nominee hereby irrevocably agrees to offer to the Board his
resignation as a member of the Board (and all committees thereof) on the earlier
of (x) the Trigger Event Resignation Date, and (y) the date that the Board
delivers a written request to the Nominee and the Privet Group for the Nominee’s
resignation under the circumstances described in, and in accordance with,
Section 3.1(b).  The Parties acknowledge that Nominee, upon appointment or
election to the Board, will be subject to the same protections and obligations
regarding confidentiality, conflicts of interest, fiduciary duties, trading and
disclosure and other governance guidelines and policies (collectively, “Company
Policies”), and shall be required to preserve the confidentiality of the
Company’s business and information, including discussions or matters considered
in or for meetings of the Board or related thereto, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
exculpation, compensation and fees, as are applicable to the independent
directors of the Company. In furtherance of the foregoing, Nominee shall not
share any reports, meeting materials, notices, draft minutes or other materials
or information received by him in his capacity as a member of the Board with any
of his Affiliates.

--------------------------------------------------------------------------------

 

As a condition to the Company’s obligation to nominate Nominee for election at
the Company’s 2017 Annual Meeting of Shareholders, Nominee shall have provided
any and all information required to be disclosed in a proxy statement or other
filing under applicable law or that is otherwise consistent with the information
that is required to be disclosed by all other persons standing for election as a
director of the Board, stock exchange rules or listing standards, along with any
additional information reasonably requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and to consent to appropriate
background checks. Nominee represents and warrants to the Company that all such
written information that he has heretofore provided to the Company in accordance
with this Section 2.1 is and has been accurate and complete in all material
respects.  

In the event that the Nominee (i) voluntarily resigns as a director of the
Company or (ii) is unable to serve as a director of the Company due to death or
incapacity or due to any removal without cause, the Privet Group shall be
entitled to recommend a substitute person(s) to fill the resulting vacancy,
subject to (x) the approval of a majority of the Nominating and Corporate
Governance Committee, it being understood that the Nominating and Corporate
Governance Committee cannot unreasonably withhold their consent to such a
replacement candidate and that a good faith belief that a replacement
candidate’s appointment would not be in the best interest of the Company or its
business does not constitute an unreasonable withholding of consent, and (y) the
Board’s good faith customary due diligence process, including review of a
directors’ and officers’ questionnaire, background check and interviews. In the
event the Nominating and Corporate Governance Committee does not accept a
substitute person recommended by the Privet Group, the Privet Group will have
the right to recommend additional substitute person(s) for consideration by the
Nominating and Corporate Governance Committee. Upon the approval of a
replacement by the Board acting in good faith (and subject to the Board’s good
faith customary due diligence process), the Board will take such actions as
necessary to appoint such replacement nominee to the Board no later than five
business days after the Nominating and Corporate Governance Committee approval
of such replacement nominee. 

SECTION 2.2 Voting Provisions.   During the Standstill Period, each member of
the Privet Group shall cause, and shall cause its respective Affiliates to
cause, all shares of Common Stock or any rights, warrants, options or other
securities convertible into or exchangeable for shares of Common Stock or any
other securities of the Company for which they have the right to vote to be
present for quorum purposes and to be voted at any meeting of shareholders or at
any adjournments or postponements thereof, and to consent in connection with any
action by consent in lieu of a meeting, (i) in favor of each director nominated
and recommended by the Board for election at any such meeting, (ii) against any
shareholder nominations for director which are not approved and recommended by
the Board for election at any such meeting and against any proposals or
resolutions to remove any member of the Board and (iii) in accordance with the
recommendations of the Board on all other proposals of the Board set forth in
the Company’s proxy statements; provided, however, in the event that
Institutional Shareholder Services Inc. (“ISS”) recommends otherwise with
respect to any proposals (other than the election or removal of directors), the
Privet Group shall be permitted to vote in accordance with ISS recommendation;
provided, further, that if a proposal with respect to any Extraordinary Matter
is presented, the Privet Group may vote in its sole discretion with respect to
such matter. Each member of the Privet Group shall also cause, and shall cause
its respective Affiliates to cause, all shares of

--------------------------------------------------------------------------------

 

Common Stock for which they have the right to vote to be present for quorum
purposes and to be voted in accordance with this Section 2.2 at the 2017 Annual
Meeting or at any adjournments or postponements thereof.  Not later than five
(5) business days prior to the 2017 Annual Meeting, each member of the Privet
Group shall vote in accordance with this Section 2.2 and shall not revoke or
change any such vote.

SECTION 2.3 Actions by the Privet Group.  Each member of the Privet Group agrees
that, during the Standstill Period, it shall not, and shall cause its Affiliates
and their respective principals, directors, general partners, managing members,
managers, officers, employees, agents and representatives, and any successors or
assigns thereof, not to, unless specifically requested or authorized in writing
by a resolution of the Board, directly or indirectly (alone or in concert with
anyone):

(a)purchase or cause to be purchased or otherwise acquire, or offer to purchase
or offer to cause to be purchased or offer to otherwise acquire, or agree to
acquire Economic Ownership of any Common Stock (or rights or options to acquire
Common Stock) that would, when taken together with shares of Common Stock
Beneficially Owned by the Privet Group as of the date hereof, result in the
Privet Group owning issued and outstanding shares of Common Stock in excess of
14.99%;

(b)sell, or offer, seek or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying shares of Common Stock;

(c)form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock, or deposit any shares of
Common Stock in a voting trust or similar arrangement, or subject any shares of
Common Stock to any voting agreement or pooling arrangement, or grant any proxy,
designation or consent with respect to any shares of Common Stock (other than to
a designated representative of the Company pursuant to a proxy or consent
solicitation on behalf of the Board), other than solely with one or more
Affiliates (other than portfolio or operating companies) of the Privet Group;

(d)encourage or advise any person or assist any other person in so encouraging
or advising any person with respect to the giving or withholding of any proxy,
consent or other authority to vote shares of Common Stock or in conducting any
type of referendum or the voting of shares of Common Stock (other than such
encouragement or advice that is consistent with the Board’s recommendation in
connection with such matter);

(e)solicit proxies, designations or written consents of shareholders, or conduct
any binding or nonbinding referendum with respect to Common Stock, or make or in
any way participate in any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act (but without regard to
the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than solicitations or
acting as a “participant” in support of the recommendations of the Board;

--------------------------------------------------------------------------------

 

(f)(i) seek to call, request the call of, or call a special meeting of the
shareholders of the Company, or make or seek to make a shareholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the shareholders of the Company or in connection with any action by
consent in lieu of a meeting, (ii) make a request for a list of the Company’s
shareholders or its stock ledger or other books and records of the Company under
any statutory or regulatory provisions providing for shareholder access to
materials, books, and records of the Company; provided, however, that Mr.
Levenson shall not in any way be limited in requesting any such materials in his
capacity as a director of the Company, (iii) seek election to the Board or seek
to place a representative on the Board or recommend the nomination of any
candidate to the Board or recommend the nomination of any candidate to the Board
(other than privately in his capacity as a director or a member of the
Nominating and Corporate Governance Committee or as expressly set forth in
Section 2.1 and Section 2.2), (iv) seek the removal of any director from the
Board, or (v) otherwise acting alone or in concert with others, seek to control
or publicly influence the governance or policies of the Company;

(g)propose, offer or participate in (i) any effort to acquire the Company or any
of its subsidiaries or any material assets or operations of the Company or any
of its subsidiaries, (ii) any effort to engage in any transaction or enter into
any agreement with respect to an Extraordinary Matter or in any other
transaction that would result in Economic Ownership by any person or entity
(whether or not member of the Privet Group) or group (as defined in Section
13(d)(3) of the Exchange Act) of outstanding shares of Common Stock at any time
or outstanding voting power of the Company at any time (excluding securities
granted or awarded to Mr. Levenson in his capacity as a director of the Company
or as contemplated by clause (a) hereof), (iii) any tender offer, exchange
offer, merger, acquisition, share exchange or other business combination or
“change in control” (as such term is used in Item 6 of Schedule 14A) transaction
involving the Company or any of its subsidiaries, or (iv) any recapitalization,
restructuring, liquidation, disposition, dissolution or other extraordinary
transaction involving the Company, any of its subsidiaries or any material
portion of their businesses;

(h)publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the United States
Securities and Exchange Commission (the “SEC”) or any other governmental agency
or any disclosure to any journalist, member of the media or securities analyst)
of, any intent, purpose, plan or proposal to obtain any waiver, consent under,
or amendment of, any of the provisions of Section 2.2 or Section 2.3, or
otherwise (i) publicly seek in any manner to obtain any waiver,  consent under,
or amendment of, any provision of this Agreement or (ii) bring any action or
otherwise act to contest the validity or enforceability of Section 2.2 or
Section 2.3 or publicly seek a release from the restrictions or obligations
contained in Section 2.2 or Section 2.3;

(i)make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations on behalf of the Board), (ii) in support of any matter described
in paragraph (d) above, or (iii) concerning any potential matter described in
paragraph (e) above;

(j)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its direct or indirect
subsidiaries or any of their

--------------------------------------------------------------------------------

 

respective current or former directors or officers (including derivative
actions) in order to effect, cause or take any of the actions expressly
prohibited by this Section 2.3; provided, however, that for the avoidance of
doubt the foregoing shall not prevent any Privet Group from (i) bringing
litigation to enforce the provisions of this Agreement, (ii) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against Privet Group with respect to this Agreement, (iii) bringing bona
fide commercial disputes that do not relate to the subject matter of this
Agreement or the topics covered in the correspondence between the Company and
Privet Group prior to the date hereof or (iv) exercising statutory appraisal
rights;

(k)initiate or seek the convening of (or assist any other person in the
convening of) any meeting of the Company’s shareholders;

(l)(i) make any public proposal, or private proposal that would reasonably be
expected to require the Company to make a public statement, with respect to or
(ii) in a manner adverse to the Company, make any public statement or otherwise
seek to encourage or advise or assist any person in so encouraging or advising
with respect to: (A) any change in the identity, number or term of directors
serving on the Board or the filling of any vacancies on the Board, (B) any
change in the capitalization or dividend policy of the Company, (C) any other
change in the Company’s management, governance, corporate structure, affairs or
policies, (D) any Extraordinary Matter, (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange or (F) causing a class of equity securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act; or

(m)enter into any discussions, negotiations, agreements or understandings with
any person or entity (other than the persons or entities set forth on Schedule
A) with respect to the foregoing, or advise, assist, encourage, support or seek
to persuade others to take any action with respect to any of the foregoing, or
act in concert with others or as part of a group (within the meaning of Section
13(d)(3) of the Exchange Act) with respect to any of the foregoing.

(n)In the event the Company has announced or entered into a binding agreement
providing for, or has recommended that its shareholders support, an
Extraordinary Matter, the provisions of this Section 2.3 shall not operate to
prevent the Privet Group from proposing or taking any actions in furtherance of,
or consummating, a competing Extraordinary Matter, provided that all of the
other provisions of this Agreement shall continue in full force and effect.

(o)Notwithstanding anything herein to the contrary, nothing in this Section 2.3
shall be deemed to in any way restrict or limit: (i) Nominee, in his capacity as
a member of the Board, from confidentially (A) expressing or advocating for his
or her views to the Company, the Board, officers of the Company, other
directors, representatives and advisors of the Company or at Board meetings, (B)
voting in his or her capacity as a director or (C) taking any action in his or
her capacity as a director of the Company required by his or her fiduciary
duties to the Company; (ii) the Privet Group or its Affiliates from selling or
tendering any shares of Common Stock, including in response to a Company or
third-party tender offer or exchange offer; or (iii) the Nominee or the Privet
Group from communicating, on a confidential basis, with attorneys, accountants
or financial advisors (excluding any advisor who has taken, takes or is expected
by the Privet Group to take, any action that if taken by the Privet Group would
violate Section 2.3), or as otherwise required by law.

--------------------------------------------------------------------------------

 

SECTION 2.4 Additional Representations and Agreements by the Parties.

(a)        The Privet Group acknowledges and agrees that the Company will file a
current report on Form 8-K that describes this Agreement. The Company
acknowledges and agrees that the Privet Group will file an amendment to its
Schedule 13D reporting the entry into this Agreement. The relevant disclosure in
such filings shall be consistent with the press release described in Section 2.5
and the terms of this Agreement, and shall each be in form and substance
reasonably acceptable to the Company and the Privet Group.

(b)        During the Standstill Period, the Privet Group shall not, and the
Privet Group shall cause its respective Affiliates and their respective
principals, directors, general partners, members, managers, officers and
employees not to, make, or cause to be made, any comments or statements by press
release or similar public statement to the press or media, or in any SEC filing
or any other manner that would reasonably be expected to result in such
statement becoming public, any statement or announcement that is negative with
respect to or disparages, the Company, its partners, officers, directors or
employees or the Company’s businesses, operations, strategic plans or strategic
direction.  During the Standstill Period, neither the Company, its Affiliates
nor any of their respective officers, directors or employees shall, make, or
cause to be made, by press release or similar public statement, including to the
press or media or in an SEC filing or any other manner that would reasonably be
expected to result in such statement becoming public, any statement or
announcement that is negative with respect to or disparages, any member of the
Privet Group, its Affiliates or any of their respective officers, directors,
members or employees.  The foregoing shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or if the comments or statements
of the type covered by this Section 2.4(c) are required to be made by law or
regulation by either party.

(c)        The Privet Group hereby agrees that (i) any confidential or
proprietary information of the Company that they or their Affiliates obtain in
discussions with the Company, its Affiliates or any of their respective
representatives shall be kept confidential, shall be used solely for the purpose
of monitoring and evaluating their investments in the Company and shall not be
used to make any statements of the type prohibited hereby and (ii) the Privet
Group and its Affiliates shall not, and shall cause their respective principals,
directors, general partners, managing members, managers, officers and employees
not to, make any request of any director of the Company to engage in, or
consider engaging in, conduct that is inconsistent with the Company Policies.

SECTION 2.5 Publicity.  Promptly after the execution of this Agreement, the
Company will issue a mutually agreeable press release substantially in the form
attached hereto as Schedule B.

ARTICLE III

OTHER PROVISIONS

SECTION 3.1 Specific Performance; Remedies. (a)  Each party hereto hereby
acknowledges and agrees, on behalf of itself and its Affiliates, that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties will be

--------------------------------------------------------------------------------

 

entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Delaware, or, if such courts do not
accept jurisdiction then any state or federal court in the State of New York, in
addition to any other remedy to which they may be entitled at law or in equity. 
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

(b)        Notwithstanding any other section in this Agreement and without
limiting any other remedies the Company may have in law or equity, in the event
that any member of the Privet Group shall have materially breached this
Agreement and shall not have cured such breach within 15 calendar days following
receipt of written notice describing such breach in reasonable detail from the
Company, Nominee shall, upon the written request of the Board, resign as a
member of the Board, such resignation to be effective as of the time the Board
has delivered such request to the Nominee and the Privet Group.

(c)        Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in the State of Delaware, or, if such
courts do not accept jurisdiction then any state or federal court in the State
of New York (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 3.3 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court.  Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in any state or federal court in the State of Delaware, or, if such
courts do not accept jurisdiction then any state or federal court in the State
of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

SECTION 3.2 Entire Agreement.  This Agreement (together with any confidentiality
agreement(s) entered into by the parties) contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.  No rights under this
Agreement shall be deemed waived absent a written waiver by the party granting
the waiver.

--------------------------------------------------------------------------------

 

SECTION 3.3 Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by facsimile, when such facsimile is transmitted to the facsimile
number set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Great Lakes Dredge & Dock Corporation
2122 York Road

Oak Brook, IL 60523

Facsimile No:

Email Address: [REDACTED]
Attention:  Katie M. LaVoy

 

with a copy to:

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Facsimile No: [REDACTED]

Email Address: [REDACTED]
Attention:  Paul L. Choi

 

if to the Privet Group:

Privet Fund LP
79 West Paces Ferry Road
Suite 200B
Atlanta, Georgia 30305
Facsimile: [REDACTED]
Attention: Ryan Levenson

with a copy to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019
Facsimile: [REDACTED]

Attention: Steve Wolosky
                   Aneliya Crawford

 

SECTION 3.4 Governing Law.  This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to any conflict of laws provisions
thereof.

--------------------------------------------------------------------------------

 

SECTION 3.5 Further Assurances.  Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

SECTION 3.6 Third-Party Beneficiaries.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, and nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.  The rights and obligations under this Agreement
may not be transferred without the consent of the other parties and any transfer
in violation of this sentence shall be null and void.

SECTION 3.7 Fees and Expenses.  Neither the Company, on the one hand, nor the
Privet Group, on the other hand, will be responsible for any costs, fees or
other expenses of the other in connection with this Agreement or any event
leading thereto; provided, however, that the Company shall reimburse the Privet
Group for its reasonable and documented expenses in connection with the
negotiation and entry into this Agreement and related matters in an amount not
to exceed $50,000 and to be paid within 5 business days after the expenses are
submitted to the Company.

SECTION 3.8 Counterparts; Miscellaneous.  This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The headings used herein
are for convenience only and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.   Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.   If any provision of this Agreement or the application thereof, becomes
or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect so long as the remaining provisions do not fundamentally alter the
relations among the parties.

SECTION 3.9 Interpretation.  Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of such counsel.  Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

COMPANY:

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

By:

/s/ JONATHAN W. BERGER

 

Name: Jonathan W. Berger

 

Title:  CEO

 

 

 

PRIVET GROUP:

 

 

 

PRIVET FUND LP

 

 

 

By: Privet Fund Management LLC,

 

Its General Partner

 

 

 

By:

/s/ RYAN LEVENSON

 

Name: Ryan Levenson

 

Title: Managing Member

 

 

 

PRIVET FUND MANAGEMENT LLC

 

 

 

By:

/s/ RYAN LEVENSON

 

Name: Ryan Levenson

 

Its: Managing Member




--------------------------------------------------------------------------------

 

SCHEDULE A

As of the date hereof, the Privet Group Economically Owns, in the aggregate,
3,168,925 shares of Common Stock.

The persons and entities that own such shares and the number of shares that they
Economically Own are set forth below.

 

Person or Entity

Shares of Common Stock Economically Owned

Privet Fund LP 

 3,020,425 

Privet Fund Management LLC

 148,500

Ryan Levenson

3,168,925

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

 

SCHEDULE B

Press Release

[SEE Exhibit 99.2]

 